Title: To Thomas Jefferson from Susannah Santoran, 14 March 1802
From: Santoran, Susannah
To: Jefferson, Thomas


            Sir
              George Town March 14th 1802
            I took the liberty to send you a valintine by poste the 14th of feby 1802 and I have ben waiting for a answer but receiv none which I have taken the opertunity to informe you where to Send the presant, as you know not where I lived and I hope that you will not take it as a miss for my making so free with your honours name as I am but a poor Girl but honest and has nothing to Suport me but my hands which I hope youre honour will not be a gain gaving me a presant by Post or any way that you think proper  I remain your humble Serven
            Miss Susannah Santoran
            
              at the Corner of high and Bridg Street with Miss MacDougal
            
           